Beck, J.
1. dejaum: plead f amendment' — I. The default was improperly rendered against defendant. As we understand the record, defend-l*a(l pleaded a sufficient defense by his first answer, which was not assailed by the motion of plaintiff. The motion was only directed at the second answer. His failure to comply with the order made thereon did not affect his first answer. There being an answer to the petition, default could not be taken against defendant. Levi v. Monroe, 11 Iowa, 453. Revision, section 3148, which provides that, if a party fail to amend his pleadings within the time prescribed by the court, judgment by default shall be rendered against him, does not apply to this case. Where a party has, by separate answers, set up several defenses, and fails to amend one of his pleadings in compliance with the rule of the court, he is not in default so that judgment may be rendered against him as to all of his defenses. Those that are well pleaded will stand, and he is precluded from making defense under the one which he has failed to amend. The section contemplates a case where amendments are required to be made to the only answer or all the answers of the defendant.
g. foreign evWenoe'as to validity. II. There was not sufficient evidence before the court to authorize a judgment. The judgment sued on was rendered upon a promissory note which empowered any attorney of any of the courts of Pennsylvania ^ en^er judgment thereon in any of the courts of that State.
It was entered without the appearance or agency of any attorney, and as appears by the record of the prothonotary of the court, near five years before the maturity of the note.
Under the laws of this State a judgment of this character is invalid and cannot be enforced. It has been ruled *80however by this court, that when, by the laws, usages and practice of a State, a judgment rendered therein is valid, the same faith and credit will be extended to it here, and it will be enforced by the courts of this State. No evidence was given of the laws of Pennsylvania, so that the circuit court could have determined that the judgment was valid there. As the judgment is not valid under our laws, this was necessary in order to authorize the court to extend to it foil faith and credit and render judgment upon it in this action. We do not determine that all objections appearing against the judgment would be removed by proof that it is in accordance with the laws of Pennsylvania. Of this we have grave doubts. But without dispute it cannot be regarded as valid unless it is shown to be so under the laws of that State. It was clearly error to render judgment upon it without such evidence.
Beversed.